      Case 2:19-cv-00132-BSM Document 24 Filed 12/22/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

MONTERION D. WINFREY                                                       PLAINTIFF


v.                      CASE NO. 2:19-CV-00132-BSM

CROSS COUNTY DETENTION CENTER;
JOE KELLY, Jail Administrator,
Cross County Detention Center;
JOHN WALKER; BRANDON SUTTON;
DAVID WEST, Sheriff; and DOE                                           DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 22nd day of December, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
